 EAST ISLAND SWISS PRODUCTSEast Island Swiss Products,Inc. and Robert Doyle,JamesSchuppel,andJackTracht.Cases29-CA-3817-1,29-CA-3817-2,and29-CA-3817-3September10, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn January 28, 1975, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order, as modified herein.REMEDYWe agree with the Administrative Law Judge'sconclusion that Respondent discharged Tracht in vi-olation of Section 8(a)(3). However, for the reasonsset forth below, we disagree with the AdministrativeLaw Judge's recommended remedy to the extent thatit orders Respondent to reinstate and give full back-pay to Tracht.The record shows that when Tracht applied forworkas a machineoperator with Respondent in ear-ly 1973, he had already been suspended by his previ-ous employer, the Post Office, for suspicion of mis-appropriating funds.Although he did fill in thespaceon his job application with Respondent asking"former employer," he left blank the space request-ing "reasonfor leaving former employer." 2 In early1974, after having been in Respondent's employ foralmost a year, Tracht was prosecuted for misappro-priating Post Office funds, was convicted on that1We find no merit in Respondent's exceptions to the Administrative LawJudge's refusal to adjourn the hearing temporarily and to disqualify himselfon the grounds of bias and prejudice because he declined to approveRespondent's proposed settlement and ruled the hearing should proceed.Nor do we find any merit in Respondent's contention that the Administra-tive Law Judge improperly rejected said settlement.2On his job application,Tracht listed three previous employers; he gavethe reason for leaving the first two, but omitted the reason for leaving thethird.175charge of a misdeameanor,and was sentenced to 3months in prison and a $500 fine.When he tookleave of absence to stand trial,he told Respondentthat he was merely hunting for a job in Brazil; andwhen he took leave of absence to be sentenced, hetold Respondent he was taking off for personal rea-sons.Respondent did not learn of Tracht's suspen-sion,prosecution,or conviction until cross-examina-tion at the hearing on August 29, 1974.The hearing of this matter was in recess from Au-gust 29 to October 7,when upon resumption, Re-spondent offered Tracht reinstatement without back-pay if he would return within a week's time. ButTracht could not do so since he was then still in pris-on serving the sentence that began for him shortlyafter testifying on the 29th.The Administrative Law Judge recommended thatTracht be reinstated with full backpay on thegrounds that he has served his sentence and thuspaid his debt to society;that he listed the Post Officeas a former employer on his job application and thusgave Respondent full chance to discover his prior of-fense;that his job with Respondent as machine oper-ator involves no substantial degree of trust and thuspresents no opportunity for repetition of his prior of-fense;and that Respondent refused to introduce anyevidence at the hearing and thus furnished no basisfor an inference by us that it would have refused tohire Tracht if it had known of his prior offense. Al-ternatively,theAdministrative Law Judge recom-mended that the entire question of remedy be post-poned for resolution until the compliance stage ofthis case if the Board concluded that the record pres-ently offers insufficient evidence to determine the ap-propriateness of a reinstatement with backpay reme-dy-We disagree with the Administrative Law Judge'sproposed remedy.'It is,of course,well establishedthat the Board has broad discretion in determiningan appropriate remedy best suited to effectuate thepurposes of the Act and restore thestatus quo ante.While ordinarily in a discriminatory discharge casesuch as the present one,we do order a full backpayand reinstatement remedy,there are counterbalanc-ing considerations in this case which we think strong-lyweigh in favor of ordering something less thansuch a full remedy.It seems clear here that but for Tracht's participa-tion in union activities,he would have continued inRespondent's employ at least until such time as Re-spondent acquired information of his prior employ-ment-related misconduct.It is therefore appropriate,3Member Fanning would adopt the remedy recommended by the Ad-ministrative Law Judge,for the reasons set forth in the attached Decision,and would order that Tracht be reinstated with full backpay.220 NLRB No. 26 176DECISIONSOF NATIONALLABOR RELATIONS BOARDin remedying Respondent's unlawfully motivateddischarge of Tracht, to order Respondent to makeTracht whole from the date of his discharge to thedate it acquired this information (which as previouslynoted was the date of the hearing in this case). Onthe other hand, it is not at all clear that Respondentwould have voluntarily retained Tracht after it ac-quired such information. And it is also true thatTracht was responsible for concealing such informa-tion by failing to complete the appropriate space inthe application form, thereby making it impossiblefor Respondent to establish that it would have neverhired Tracht had it known of his prior misconductfrom the outset .4 Under these circumstances, andparticularly considering the seriousness and employ-ment-related nature of Tracht's criminal offense, wedo not believe that Respondent should have the bur-den of establishing that it would not have continuedTracht upon obtaining this information.5 According-ly,we will not order Respondent to offer Tracht rein-statementto his former job, nor will we order Re-spondent to make Tracht whole since the time itlearned of Tracht's misconduct on his prior job.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent East Is-land Swiss Products,Inc.,Deer Park,New York, itsofficers,agents, successors,and assigns,shall takethe action set forth in the said recommended Order,as modified:1.Substitute the following for paragraph 1(c):"(c) In any other manner interfering with, re-straining,or coercing employees in the exercise oftheir rights under Section7 of the Act."2.Substitute the following paragraph for para-graph 2(a):"(a)Make wholeJack Trachtfor his lost earningsfrom the date of his discharge,April 26, 1974,through August 29, when Respondent first learned ofNationalPacking Company, Inc.,147 NLRB 446,458 (1964).5We recognize that, as noted earlier,Respondent offered Tracht rein-statement at the hearing if he agreedto give up any right to backpay hemight otherwise have However,that offer of reinstatement in an effort tosettle the case cannotbe fairlyequated with a free andvoluntarily madedetermination by Respondent that Tracht's prior misconduct was not ofsuch a serous nature as to warrant his immediate termination. Indeed, con-sidering the employment-related nature and seriousnessof Tracht's previousmisconduct-in addition to the fact that he concealed it, as well as lying toRespondent as to why he needed a leave of absence to complete his sen-tence-itwould not have been at all unreasonable for Respondent to havediscontinued his employment,apart from his union activities and also thelegal considerations injected into the situationby thecomplaint herein.his serious misconduct with his prior employer, thecomputation to be made according to the manner setforth in the `Remedy."'3.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge or otherwise punishemployees because they have engaged in unionactivities or concerted activities for their mutualaid or protection.WE WILL pay backpay to Jack Tracht for earn-ings he may have lost from our unlawful dis-charge of him.WE WILL NOT promise our employees benefitsor other improvements in their terms and condi-tions of employment to induce employees toabandon their membership or activities on be-half of a labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-ciseof their rights.All our employees are free to engage in union ac-tivities on behalf of United Brotherhood of Industri-alWorkers, Local 424, or any other labororganiza-tion,or to engage in concerted activities, for thepurpose of collective bargaining or other mutual aidor protection.Our employees are also free to refrain from anyand all such activities, except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theAct, as amended.EAST ISLANDSWISSPRODUCTS, INC.DECISIONSTATEMENT OF THE CASERICHARDL. DENISON, Administrative Law Judge: Theseconsolidated cases were tried at Plainview, Long Island,New York, on August 29 and October 7 and 8, 1974.1The charges in Cases 29-CA-3817-1 and 29-CA-3817-2were filed by James Schuppel and Robert Doyle, re-spectively, on April 17. The charge in Case 29-CA-3817-3was filed by Jack Tracht on May 2. The issues, as raised byiAll dates are in 1974unless otherwise stated. EAST ISLAND SWISS PRODUCTS177the complaint, are whether the Respondent unlawfullythreatened employees and promised them wage increasesand other benefits to refrain from unionization, whichpromise was later withdrawn,and discriminatorily dis-charged the three individual Charging Parties because oftheir union sympathies and activities. No briefs were filedin this matter.Respondent filed an answer which deniedthe unfair labor practices alleged inthe complaint.' Uponthe entire record,including my observation of the demean-or of the witnesses,and after due consideration of the argu-ments of counsel,Imake the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a New York corporation maintaining itsprincipal office and place of business at 509 CommackRoad, Deer Park, county of Suffolk, State of New York,where it is engaged in the manufacture, distribution, andsale of machine parts.During the past year,a representa-tive period, Respondent in the course and conduct of itsbusiness operations,manufactured,sold, and distributed atitsDeer Park plant products valued in excess of $50,000,which were shipped in interstate commerce directly topoints outside the State of New York. The Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section2(2), (6), and (7) ofthe Act.If.THE LABORORGANIZATION INVOLVEDUnitedBrotherhood of IndustrialWorkers, Local 424,herein calledthe Union,is, and has been at all times mate-2The hearingof thiscase wasdividedinto two sessions.The firstsessionon August 29 wassolelyfor the purpose of takingthe testimony of JackTracht priorto his incarcerationby Federalauthorities.At theoutset of thesecond session onOctober 7,1refused to approve a jointCompany- andUnion-sponsored out-of-Board adjustment of thismatter, opposed by theGeneral Counsel,which I deemedinadequateconcerningboth the reinstate-ment and backpay aspectsof the proposal. Respondent then filed with theBoard a request for special permission to appeal the ruling rejecting theproposedadjustment,and objected to my ruling that the hearing wouldproceed in the interim.Respondentnext modified its adjustment proposalto offer reinstatementto the three ChargingPartiesprovided they report forwork by the following Monday, October 14, 1974, on which date Trachtremained imprisoned.Charging Parties Robert Doyle and James Schuppelthen stated their desire to forego reinstatement.Charging Party Doyle re-fused to resume the stand to begin cross-examination.Charging PartySchuppel announcedthathe would nottestify.General Counselstated thathe would not seek enforcement of subpenaswhich hadbeenserved onDoyle and Schuppel.He moved to strike JamesSchuppel from pars. 11, 12,and 13 of the complaint for failure to cooperate with the Board and, inaddition,moved to strike par.9 as entirely dependent on their testimony.Counsel forRespondentmoved that the Administrative Law Judge disqua-lify himself on the grounds of biasand prejudicebecause hedeclined toapprove the proposed adjustment and ruled that the caseshould proceed.Respondent'smotion was denied,and GeneralCounsel'smotion was grant-ed. RobertDoyle's case was also dismissed for refusalto cooperate with theBoard.In writing this Decision, I have notconsideredhis direct testimony.General Counsel completed the remainder of his caseand rested Respon-dent refused to offerany evidence but declined to rest its case, althoughadvised thatadherenceto thispositionwould resultin theclosing of thehearing.Respondent'smotion for a continuance was denied,and the hear-ing was closed.rial herein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Discharge of Jack Tracht and the Evidence ofInterference, Restraint, and CoercionJack Tracht began working for Respondent on or aboutMay 1, 1973, as an automatic screw machine operator. Inapproximately September or October 1973, Respondentmoved its plant to Deer Park, Long Island, at which timeTracht began working in the secondary machine depart-ment as an operator. In December 1973, Tracht was pro-moted to foreman under the direct supervision of Compa-ny Secretary and Foreman Lou Israel, under anarrangement whereby if, after 6 weeks, both Tracht and theCompany were satisfied with Tracht's new status, he wouldthen receive a raise and continue in the foreman's position.At the end of the trial period, approximately January 15 or20, Tracht inquired about his raise and was told by Israeland Vice President Gorenstein that they would respondshortly.A week or so later, Tracht was told the Companycould not afford to give him the increase, whereuponTracht announced that he was returning to his former sta-tus as machine operator in the secondary machine depart-ment. Tracht held this job until he was terminated on April26.During the latter part of February, for reasons whichwill be discussed further below, Tracht took a leave of ab-sence from his employment at Respondent, returning towork sometime during the first week in March. Shortlythereafter, he heard from his fellow employees that theywere attempting to organize a union. A few days later,Tracht was approached by Israel who stated that whileTracht had been away someone had gone into his lockerand found some papers containing demands for improvedworking conditions. Israel asked if these were union paperscontaining union demands. Tracht answered that thesedocuments had nothing to do with the Union and weresimply his ideas for better working conditions which hehad desired to institute as foreman. Israel replied he be-lieved Tracht but that Gorenstein thought they were unionpapers.Later the same day, or possibly the next day,Tracht discussed this matter with Gorenstein in his office.Tracht assured Gorenstein that he had nothing to do withthe Union, and that the papers found in his locker were thesame papers that he had shown to Gorenstein in Decemberwhen Tracht became foreman, which simplycontainedideas for changes in working conditions he desired to bringabout in that capacity. Then Tracht again repeated that hedid not have anything to do with the Union, and did notknow anything about it until he returned after his 3 weeks'leave of absence. Gorenstein ended the conversation byremarking that if the people in the plant wanted a unionthey could have it, because he was not worried about it,stating,"they'll wind up with less than they have now."On March 20 or 21, Tracht attendeda union meeting ata restaurant across from the plant. Present were about 12or 13 employees and Joe Shiereck, a representative of theUnion, who answered questions and explained what he 178DECISIONSOF NATIONAL LABOR RELATIONS BOARDthought were the benefits of having a union. Then thecards were distributed, at which time Tracht signed a card.On the following day, Tracht was approached by employeeCharles Murphy, who asked Tracht to accompany him intothe office for the purpose of having a talk with manage-ment.Tracht agreed, whereupon he, Murphy, and MichaelPreble went to the office and discussed the Union withIrving Beyer and Lou Israel. Murphy, acting as spokesmanfor the group, said that the employees had petitioned for aunion,and then listed various benefits the employees want-ed, including vacations, pay raises, sick leave, hospitaliza-tion, coffeebreaks, a lunchroom, and speakers. Beyer an-swered that he could give them almost all of the things forwhich they were asking if they would vote out the Union.Then Beyer qualified this statement by saying that maybehe could not give them exactly everything, but at least 80percent of it, he thought. Murphy then asked Beyer to putthis assurance in writing, and Beyer refused, to which Mur-phy responded that there was no sense in going on with themeeting.As the discussion ended, Beyer stated that hewould talk with his lawyer,and seewhat could be done.Later thesameday, in the late afternoon, Beyer called thethree employees back to the office.Again Lou Israel waspresent. Beyer said that he had spoken with his lawyer whoinformed him that what he had told them earlier was ille-gal, since the Union had filed a petition, but that the em-ployees should keep in mind what he had said at the earliermeeting about giving them 80 percent of what they weredemanding. Tracht's testimony concerning these two meet-ingswithmanagementis corroborated by that of MichaelPreble. A week or two following the meetings with Beyerand Israel, Tracht again went to talk with Gorensteinabout persisting rumors circulating in the plant,to the ef-fect that Tracht was the employee leader of the unionmovement. These rumors emanated from a group of an-tiunion employees who were friends and relatives of anemployee named William Betke (hereafter referred to intheDecision as the Betke group). These employees wereformer friends of Tracht who developed an animosity to-ward him when Tracht became a foreman over them.Tracht told Gorenstein that he had signed a card, but thathe did not "institute the Union." Tracht assured Goren-stein that if he had started the Union he would not beafraid to tell him. Gorenstein did not reply.3On April 25, Tracht was approached by William Betkein the shipping department. Betke stated that he wanted toask a question about the Union, to which Tracht replied hewould rather not talk about it. Betke insisted that he hadjust one question, stating that he had heard that he couldbe fired if he did not join the Union. Tracht replied thiswas not true, and that what Betke had probably heard wasthat if the Union were voted in, and there was a closedshop, Betke would have to join a union or be terminated.Tracht also cautioned Betke that he had a whole family3Trachttestified that on a previous occasion during a conversation withLou Israel Tracht had stated that his brother was the president of the LetterCarriers for Nassau and Suffolk Counties. Tracht also testified that he hadhad a number of conversations with Israel on the plant floor about theUnion.working in the plant, and that they did not get along toogood with him. Tracht said that if Betke repeated what hehad said to anyone, to be sure to tell it as he had said it.Betke responded that he understood. A couple of hourslater Tracht was approached by Gorenstein on the work-room floor, in the presence of Israel, and asked, "What'sthis I hear about you telling people they had to join theunion or else they'd be fired?" Tracht denied that he hadsaid this, but Gorenstein insisted that he could prove it,whereupon he produced Betke. Tracht asked Betke if hehad ever spoken to him about the Union before that day.Betke replied, "No." Then Tracht asked if Betke had cometo him and asked him a question about the Union, andBetke agreed that he had. Tracht asked if he ever told Bet-ke he would be fired if he did not join the Union, andBetke responded affirmatively. Immediately, Gorensteinretorted, "There, you did tell him he would be fired," andwalked away. After Gorenstein had left, Tracht becameangry with Betke, yelling that he and his family causedTracht trouble, after he had answered Betke's questionabout the Union, by going to the office and telling them abunch of lies. After berating Betke, Tracht went to Goren-stein and said that he had not told Betke that he would befired if he did not join the Union, but had stated that iftherewas a closed shop Betke would have to join theUnion or be terminated. Gorenstein answered, "Thosepeople out there don't understand anything about thisUnion.Why didn't you explain to him about the rightthing?" Tracht answered that Betke had said he under-stood it, to which Gorenstein remarked, "You might aswell explain everything to all these people, because nobodyknows anything out there." Tracht asked, "Well, are yougiving me permission to answer these questions for the peo-ple?"Gorenstein answered, "You mightas well,they'regetting allthe wrong information." The conversation end-ed with Gorenstein making a remark that Tracht was a conartist like him.On the morning of April 26, Tracht obtained permissionfrom his foreman, Richard Mano, to leave the automaticscrew department temporarily, with the purpose in mind offinding Betke to apologize for the incident the previousday.Upon locating Betke, Tracht explained he was sorryfor "blowing off steam yesterday," and for yelling abouthis family. Tracht stated, "I just want to explain to youwhat you didn't understand yesterday, that when I said theclosed shop, it meant you didn't have to join at the begin-ning or be fired-it meant if it was voted in." Betke repliedhe understood. About this time they were interrupted byDonald Smith, another of the Betke group, who came run-ning over yelling at Tracht to get out of the department orhe would break Tracht's legs.Tracht replied, "I'm talkingto Bill, you have nothing to do with our conversation."Smith kept advancing on Tracht, angrily insisting that hewas in charge of the department and that Tracht wouldhave to leave. About this time, Foreman Mano arrived,stepping between the two irate employees. Just as the inci-dent was breaking up, and Tracht was walking away, Gor-enstein arrived and asked Tracht what had happened.Tracht explained the reason for his conversation with Bet-ke, and how Smith had interrupted them and threatened EAST ISLAND SWISS PRODUCTSTracht with physical violence." At this point, Smith againinterrupted, in Gorenstein's presence, saying, "If you don'tget him out of here, I'll break his legs." Then Gorensteinturned to Tracht and said, "Jack, I'm going to have to letyou go." Tracht insisted that he worked for Lou Israel, andthat if anyone was going to fire him Israel would fire him.Gorenstein agreed that Tracht could wait in the office untilIsraelarrived.About 8:15 a.m., Israel received Tracht inGorenstein's office. After Tracht explained his version ofthe incident, Israel instructed him to wait outside while hetalked to Gorenstein alone. Five or 10 minutes later, Israelcalled Tracht back in the office, and asked if Tracht threwany punches at Donald Smith. Tracht replied that he hadnot, after whichIsrael leftthe office to check Tracht's ver-sion againstthat of Donald Smith. When Israel returned,he told Tracht that Smith had confirmed that there were nopunches thrown. However, Israel stated, "Jack, you mightas well quit." Tracht replied that he was not quitting. Israelresponded, "Look, if you stay here, these people-the old-timers-areso dead set against you, that they'll make ittough for you." Tracht replied, "I don't care, they havenothing to do with me." It is clear from the testimony thatTracht understoodIsraelto be talking about the Betkegroup. Tracht then asked if Israel was firing him, and Israelanswered that he was going to let Tracht go for his owngood. After receiving his pay, Tracht said goodbye to a fewpeople, left the plant, and did not return except to vote ina subsequent NLRB election.Since,as discussed earlier in this Decision, Respondentrefused to call any witnesses or present any evidence in thismatter, the only indication concerning Respondent's de-fenseto the allegations of discriminatory conduct allegedwith respect to Tracht's discharge are contained in counselfor Respondent's cross-examination of Tracht. Therein, itis asserted that one of the reasons Tracht was dischargedwas the omission on Tracht's employment application ofhis reason for leaving his previous employer. Tracht signedthe application on April 24, 1973, immediately belowwording on the form which states, "I authorize investiga-tion of all statements contained in this application. I un-derstand that misrepresentation or omission of facts calledfor is cause for dismissal." As explained in his testimony, atthe time Tracht applied for employment with Respondent,he was suspended while under investigation for unlawfullytakingmoney from his previous employer, the UnitedStates Postal Service. Tracht was formally charged withthis crime in Federal court on February 19, a fact he con-cealed from Respondent. The leave of absence referred toabove, which Tracht obtained in February ostensibly tohunt for a job inBrazil,was actually for the purpose ofobtaining time off for his trial. Tracht also continued toconceal from his employer his conviction at that trial, evenafter sentencing, for which additional appearance in courtheobtainedtimeofffor"personalbusiness."5Respondent's cross-examination also suggests the proposi-tion that Tracht was discharged because he could not getTracht admitted that he responded, "You're not going to do anythinglike that,"to Smith,but denied that he threatened Smith in any manner.5 Tracht was sentenced to a $500 fine and incarceration in Federal prison.At the time of his testimony in this matter, his appeal had been denied andhis incarceration was imminent.179along with his fellow workers, which condition was totallydivorced from any union animus by reason of Tracht'sdisavowal to Gorenstein of his purported leadership in theUnion.I find that by discharging Jack Tracht under the circum-stances presented in this record, Respondent violated Sec-tion 8(a)(1) and (3) of the Act. It is clear from Tracht'sadmissions while testifying that he deliberately omittedfrom his employment application, submitted April 24,1973, the reason for leaving the employment of the U.S.Postal Service, and that he thereafter deliberately and suc-cessfully concealed his legal difficulties and subsequentconviction from Respondent until after his discharge.There is no suggestion that Tracht was ever confronted byany of Respondent's supervision with assertions that Re-spondent knew of Tracht's difficulties with the Postal Ser-vice or of his deceit in obtaining time off from work, eventhough Tracht listed the Freeport Post Office as his previ-ous employer. Under these circumstances it appears, and Ifind, that Tracht's difficulties with the Federal authoritieswere learned by Respondent and became a factor in thiscase only after Tracht was discharged. General Counselhas presented a strongprima faciecase that, despiteTracht's denials of havinginitiatedtheUnion, he was infact discharged because of his union activism and becauseGorensteinsuspectedthat he may have initiated the Unionat Respondent. Respondent clearly demonstrated its unionanimus by Israel's interrogation of Tracht about findingunion papers in the locker, and by Beyer's promise to grant80 percent of the employees' demands if they rejected theUnion, which latter statement I find to constitute an un-lawful promise of benefit in violation of Section 8(a)(1) oftheAct, since it was never actually repudiated or with-drawn, even at the second meeting. There is strong evi-dence that the antiunion Betke group did in fact causetrouble for Tracht with his employer over the subject of aclosed shop. Against this background, it appears that Re-spondent discharged Tracht in the face of evidence that hewas not at fault in the terminal incident. Since Respondentchose not to offer evidence for reasons I consider insuffi-cient under the circumstances presented (although advisedthat nevertheless a decision would issue in this matter) Ifind and conclude that the General Counsel has estab-lished that Tracht's discharge was unlawful.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discharging Jack Tracht on April 26 because of hisactivities on behalf of the Union, Respondent violated Sec-tion 8(a)(1) and (3) of the Act.4.By promising employees that 80 percent of their de-mands would be granted if they rejected the Union, Re-spondent interfered with, restrained, and coerced employ-ees in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent has not violated the Act in any respects 180DECISIONSOF NATIONALLABOR RELATIONS BOARDother than those specifically found.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order thatRespondent cease and desist therefrom, and to take certainaffirmative action designed to effectuate the policies of theAct.Ihave found that Respondent unlawfully dischargedJack Tracht on April 26. I find it necessary to order theRespondent to make him whole for any loss of pay heincurred by reason of the discrimination practiced againsthim, backpay to be computed on a quarterlybasis plusinterest at 6 percent per annum as prescribed in F.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962), from the date ofdischarge to the date of reinstatement, omitting from thecomputation any period during which he was not availablefor employment. I am aware of Board precedents; namely,SouthernAirwaysCompany,124NLRB 749, 752-753(1959); andNational Packing Company, Inc.,147 NLRB466, 458 (1964), which hold that the remedy of reinstate-ment and backpay may be withheld, in appropriate cases,where the discriminatee has failed to furnish his employerinformation, which if known would give rise to a reason-able assumptionthat the employer would not have hiredhim or retained him in his employ. Considering the statusof the record here, created by Respondent's choosing notto introduce evidence,it isdifficultto assessthe applicabil-ity of the test specified by the Board in these decisions. Iam also mindful that by this time Jack Tracht has paid hisdebt to society for the offense for which he was convictedand that his record should not forever deny him the oppor-tunity to lead a useful self-supporting life. Additionally, Inote that on his employment application Tracht did in factfurnish to Respondent the name and location of his previ-ous employer, and thus Respondent might have learned ofTracht's status with a minimum of investigative effort.There is no contention that Tracht was an incompetentworker or that his job involved a substantial degree oftrust.Thus, without condoning Tracht's conduct in con-cealing events surrounding his conviction and sentencingfrom Respondent, I find, in accordance with the preceptsof modern penology and current trends in other areas ofthe labor law field, insufficient reasons, under the circum-stances presented, for denying Tracht reinstatement to hissecondary machine operator's job. In the event the Boardshould disagree with this conclusion, I would recommendthat the question of reinstatement in backpay be left fordetermination during the compliance stage of this case ashas been done in other cases where for one reason or an-other the evidence with respect to the appropriateness ofreinstatement and backpay has been deemed insufficientfor an earlier determination. R.G. LeTourneau, Inc.,200NLRB 425, 444 (1972).I further recommend that Respondent post appropriatenotices at its premises.Uponthe foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of theAct, I herebyissue the following recommended:ORDER6Respondent, East Island Swiss Products, Inc., DeerPark,New York, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting United Brotherhood of IndustrialWorkers, Local 424.(b) Promising employees improvements in benefits orother terms and conditions of employment in return fortheir rejection of a union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.(2)Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Jack Tracht immediate and full reinstatementto his former job or, if his job no longerexists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges, and make him wholefor his lost earnings in the manner set forth in the "Reme-dy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its plant in Deer Park, county of Suffolk,State of New York, copies of the attached notice marked"Appendix."' Copies of the notice, on forms provided bytheRegional Director for Region 29, after being dulysigned by Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt there-of, and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.6 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes7In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."